DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 16/926,010, last communication received on 09/10/2020. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,735,316 B2 (hereinafter P316). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P316

A method implemented by a receiving host entity, comprising:
transmitting, by a transmitter of the receiving host entity, an anonymized identifier of the receiving host entity, wherein the anonymized identifier is a temporary and recyclable identifier identifying the receiving host entity; and
transmitting, by a transmitter of the receiving host entity, a message comprising an anonymization policy of the receiving host entity, wherein the message comprises an anonymized identifier of the receiving host entity, and wherein the anonymized identifier is a temporary and recyclable identifier identifying the receiving host entity;  and
receiving, by a receiver of the receiving host entity, a data packet from a sending host entity, wherein the data packet includes the anonymized identifier.
receiving, by a receiver of the receiving host entity, a data packet from a sending host entity, wherein the data packet comprises a destination identifier field carrying the anonymized identifier.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As to claim 15, the claim recites “a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium.” Note the claimed computer program product comprises computer-executable instructions or software and “non-transitory computer-readable medium” is not part or component of the claimed computer program product. Thus, the computer program product is software per se. Software comprising a series of executable steps does not fall in any statutory categories of invention (i.e., Machine, Manufacture, Composition of Matter, and Process). Therefore, claim 15 is non-statutory.
Dependent claims 16-20 have the limitation from claim 15 and do not remedy the deficiency. Claims 16-20 are rejected under same rationale.
Allowable Subject Matter
Claims 1-20 allowed over prior art references.
Note: the rejections under 35 U.S.C. 101 and on the ground of nonstatutory double patenting must be overcome in order to allow the case.

The following is a statement of reasons for the indication of allowable subject matter:  the prior references do not disclose “transmitting, by a transmitter of the receiving host entity, an anonymized identifier of the receiving host entity, wherein the anonymized identifier is a temporary and recyclable identifier identifying the receiving host entity.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        4/9/2021